DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 7, 2022 has been entered.
 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the bone cement" in line 2.  There is insufficient antecedent basis for this limitation in the claim because the parent claim does not recite a bone cement.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The implant is already to required one of three polyaryletherketone species that are all bioinert.  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 6-8, 10-16, 18-25, and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Hajaj et al. (previously cited) in view of Bloor et al. (previously cited) as evidenced by Sawyer et al. (previously cited).
Hajaj et al. teach a prosthetic device for joint implantation with two components where the first component is a polymer composite that has an articulating surface and its wear resistance meets the limitations for “high” (see paragraph 10; instant claim 1). The second component has a surface porosity customized for bone ingrowth and configured to be implanted in/on a bone (see paragraph 10; instant claims 1 and 11). An exemplified embodiment is a knee implant where the first and second components are a tibia tray and tibia insert, respectively (see figure 1 and paragraphs 34-35). The first component is preferably a mixture of polyetheretherketone (PEEK) particles and polytetrafluoroethylene (PTFE) particles as detailed by Sawyer et al. (see paragraph 38; instant claim 1). The PEEK particles are wear resistant and both PEEK and PTFE are bioinert (see paragraph 40 and Sawyer et al. paragraph 6; instant claims 4, 6, 10, 12, and 15-16). The PTFE particles also qualify as reinforcing polymeric particulates  (see instant claims 19-23). The articulating surface of the first component comprises the PEEK/PTFE composite material, thus it contains a wear resistant, bioinert composition and the PEEK is the wear resistant additive  (see instant claim 4, 11-12, and 15-16). The distribution of PEEK particles in the composite may be graded, yielding a layered configuration (see paragraph 38; instant claims 13-14). The second component (bone/implant interface) is taught to have a fixation portion composed of a material of Sawyer et al. as detailed for the first component and to also have a porous bioactive coating for bone ingrowth composed of hydroxyapatite (calcium phosphate derivative) (see paragraph 43; instant claims 3, 7-8, 10-11, 16, and 18). The first and second components of the implant may be molded together (see paragraph 36). “’[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.’   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)….The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979)” (see MPEP 2113). Therefore when no structure is implied, the product-by-process recitation does not add any limitations that affect patentability. Claims 24-25 and 31-32 recite a product-by-process where the manufacturing steps do not impart any distinctive structural features to the final product, thus the product of Hajaj et al. meets the limitations of these claims. The instantly claimed pore size range is not detailed 
Bloor et al. teach a bone implant and detail that pore sizes that range from 150 to 500 microns are optimal for bone in-growth (see abstract and paragraph 37; instant claim 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the polymer composition material of Sawyer et al. that is discussed by Hajaj et al. in the PEEK and PTFE particle containing embodiment for both components as well as the hydroxyapatite coating for the second component because they are preferred options. Additionally, it would have been obvious to employ the pore size range as taught by Bloor et al. in the device surfaces of Hajaj et al. as evidenced by Sawyer et al. so as to facilitate the bone ingrowth taught as a feature of the device of Hajaj et al. Therefore claims 1, 3-4, 6-8, 10-16, 18-25, and 31-32 are obvious over Hajaj et al. in view of Bloor et al. as evidenced by Sawyer et al.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hajaj et al. in view of Bloor et al. as evidenced by Sawyer et al. as applied to claims 1, 3-4, 6-8, 10-16, 18-25, and 31-32 above, and further in view of Larsson et al. (previously cited).
Hajaj et al. in view of Bloor et al. as evidenced by Sawyer et al. teach the limitations of instant claim 1, where a bioactive coating composed of hydroxyapatite is included. A graded concentration of this component is not detailed.
Larsson et al. teach a knee implant composed of a wear resistant material and a bioactive material (see abstract). They teach the presentation of the bioactive as a gradient via a series of layers to easily attach to bone (see abstract and paragraphs 7 and 41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the hydroxyapatite coating on the device of Hajaj et al. in view of Bloor et al. as evidenced by Sawyer et al. as a gradient as suggested by Larsson et al. so as to facilitate integration with the bone This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. Therefore claim 9 is obvious over Hajaj et al. in view of Bloor et al. and Larsson et al. as evidenced by Sawyer et al.

Claim 1, 4, 6-8, 10-16, 18-25, 31-32, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Hajaj et al. in view of Bandyopadhyay et al. (previously cited) as evidenced by Sawyer et al.
Hajaj et al. teach a prosthetic device for joint implantation with two components where the first component is a polymer composite that has an articulating surface and its wear resistance meets the limitations for “high” (see paragraph 10; instant claim 1). The second component has a surface porosity customized for bone ingrowth and configured to be implanted in/on a bone (see paragraph 10; instant claims 1 and 11). An exemplified embodiment is a knee implant where the first and second components are a tibia tray and tibia insert, respectively (see figure 1 and paragraphs 34-35). The first component is preferably a mixture of polyetheretherketone (PEEK) particles and polytetrafluoroethylene (PTFE) particles as detailed by Sawyer et al. (see paragraph 38; instant claim 1). The PEEK particles are wear resistant and both PEEK and PTFE are bioinert (see paragraph 40 and Sawyer et al. paragraph 6; instant claims 4, 6, 10, 12, and 15-16). The PTFE particles also qualify as reinforcing polymeric particulates  (see instant claims 19-23). The articulating surface of the first component comprises the PEEK/PTFE composite material, thus it contains a wear resistant, bioinert composition and the PEEK is the wear resistant additive  (see instant claim 4, 11-12, and 15-16). The distribution of PEEK particles in the composite may be graded, yielding a layered configuration (see paragraph 38; instant claims 13-14). The second component (bone/implant interface) is taught to have a fixation portion composed of a material of Sawyer et al. as detailed for the first component and to also have a porous bioactive coating for bone ingrowth composed of hydroxyapatite (calcium phosphate derivative) (see paragraph 43; instant claims 7-8, 10-11, 16, and 18). The first and second components of the implant may be molded together (see paragraph 36). “’[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.’   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)….The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979)” (see MPEP 2113). Therefore when no structure is implied, the product-by-process recitation does not add any limitations that affect patentability. Claims 24-25 and 31-32 recite a product-by-process where the manufacturing steps do not impart any distinctive structural features to the final product, thus the product of Hajaj et al. meets the limitations of these claims. The instantly claimed pore size gradient and range is not detailed 
Bandyopadhyay et al. teach a bone tissue engineering implant and detail that a gradient of pore sizes from the surface into the interior of the device is useful to encourage cell growth (see abstract can column 5 lines 5-24). The size of the pores may range from 1 microns to 5 mm (see column 5 lines 50-53; instant claims 2 and 35). This range embraces that instantly recited, thereby rendering it obvious. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.Cir. 1990)” (see MPEP 2144.05).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the polymer composition material of Sawyer et al. that is discussed by Hajaj et al. in the PEEK and PTFE particle containing embodiment for both components as well as the hydroxyapatite coating for the second component because they are preferred options. Additionally, it would have been obvious to employ the pore size gradient and sizing as taught by Bandyopadhyay et al. in the device surfaces of Hajaj et al. as evidenced by Sawyer et al. so as to facilitate the bone ingrowth taught as a feature of the device of Hajaj et al. Therefore claims 1, 4, 6-8, 10-16, 18-25, 31-32, and 35 are obvious over Hajaj et al. in view of Bandyopadhyay et al. as evidenced by Sawyer et al.

Claims 2, 5, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hajaj et al. in view of Bandyopadhyay et al. as evidenced by Sawyer et al. as applied to claims 1, 4, 6-8, 10-16, 18-25, 31-32 and 35 above, and further in view of Shaw et al. (previously cited).
Hajaj et al. in view of Bloor et al. as evidenced by Sawyer et al. teach the limitations of instant claim 1, where the knee implant is a tibial fixture with a plate region and insert region. The articulating surface includes wear resistant additives in the form of the PEEK particles. In addition, the instantly claimed gradient pore size is rendered obvious by the prior art combination. The inclusion of fixation pegs is not detailed.
Shaw et al. teach a tibia prosthesis where fixation pegs are included on the same side as a stem that inserts into the tibia (see figure 3 items 20, 30, and 40 and column 4 lines 63-68).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add fixation pegs to the device of Hajaj et al. in view of Bandyopadhyay et al. as evidenced by Sawyer et al. as is taught by Shaw et al. to further attach the implant to the bone. This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. Therefore claims 2, 5, and 17 are obvious over Hajaj et al. in view Bandyopadhyay et al. and Shaw et al. as evidenced by Sawyer et al.

Claims 1, 4, 6-7, 10-11, 24-25, 30, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Pressacco (US PGPub No. 2013/0006354) in view of Bloor et al. as evidenced by Sawyer et al.
Pressacco teaches a tibial knee implant with an articulating surface that is preferably PEEK and a bone/implant interface (see paragraphs 23-24, 33,  and figure 2; instant claims 4, 6-7, and 10-11). PEEK is wear resistant and bioinert (see Sawyer et al. paragraph 69; instant claims 4, 6, and 10-11).  Figure 2 shown below: 

    PNG
    media_image1.png
    311
    441
    media_image1.png
    Greyscale

details element 10 as the implant, the top of element 13 as the articulating surface, element 30 as a base member, and element 16 as the bone/implant interface that is porous (see paragraphs 44, 46, 67, and 74; instant claims 1 and 11). “’[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.’   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)….The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979)” (see MPEP 2113). Therefore when no structure is implied, the product-by-process recitation does not add any limitations that affect patentability. Claims 24-25 recite a product-by-process where the manufacturing steps do not impart any distinctive structural features to the final product, thus the product of Pressacco meets the limitations of these claims. Pressacco teaches melting the polymer in the process of forming it into the desired shape in the implant (see paragraph 33). Again, the process recited by instant claim 30 does not impart any distinctive structural features to the final product, therefore the product of Pressacco meets the limitations of this claim. The instantly recited pore size is not detailed.
Bloor et al. teach a bone implant and detail that pore sizes that range from 150 to 500 microns are optimal for bone in-growth (see abstract and paragraph 37).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the pore size range as taught by Bloor et al. in the porous region of the device of Pressacco so as to facilitate the bone ingrowth. This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. The range overlaps with that instantly recited, thereby rendering it obvious (see MPEP 2144.05). This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. Thus claims 1, 4, 6-7, 10-11, 24-25, 30, and 32  are obvious over Pressacco in view of Bloor et al. as evidenced by Sawyer et al.

Claims 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Pressacco in view of Bloor et al. as evidenced by Sawyer et al.as applied to claims 1, 4, 6-7, 10-11, 24-25, 30, and 32 above, and further in view of Crudden et al. (US PGPub No. 2012/0315340).
Pressacco in view of Bloor et al. as evidenced by Sawyer et al. render obvious the limitations of instant claim 1 where PEEK is employed to make the articulating region of the implant. The presence of a bioactive in the implant is not detailed.
Crudden et al. teach of the desire to reduce the occurrence of bacterial colonization on orthopedic implants (see paragraph 6). PEEK is discussed as a material that is useful in implants and Crudden et al. go on to detail particular antimicrobial actives that can be incorporated into PEEK without deleterious impacts on its performance (see paragraphs 10-13). Here zeolite is incorporated at 20 wt% into PEEK at high temperature then loading the zeolite with antimicrobial metal ions (see paragraph 17 and 22-23). Crudden et al. teach an example where the zeolite is loaded with antimicrobial ions at up to 40% of its weight (see example 2; instant claim 29). Extrusion of filaments to compound the zeolite into the polymer is detailed (see paragraph 43; instant claim 27). The shapes are further processed in to a final desired form (see example 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to would have been obvious to add zeolite into the PEEK polymer then load it with antimicrobial metal ions as taught by Crudden et al. (see instant claim 7). Similar to claims 24-25 and 32, claims 26-29 do not add structural features connected to the recited process steps with the exception of a bioactive blended with the polymer in claims 26-29. The product of Pressacco in view of Bloor et al.  and Crudden et al. render obvious such a blend, therefore these product-by-process claims are also obvious in light of these combined teachings. Thus claims 26-29 are obvious over Pressacco in view of Bloor et al. and Crudden et al. as evidenced by Sawyer et al.

Claims  1, 4, 6-7, 10-11, 24-30, and 32-34  are rejected under 35 U.S.C. 103 as being unpatentable over Pressacco in view of Bloor et al. and Niemainen et al. (Journal of Biomedical Materials Research 2008 84A:377-383) as evidenced by Sawyer et al.
Pressacco teaches a tibial knee implant with an articulating surface that is preferably PEEK and a bone/implant interface (see paragraphs 23-24, 33,  and figure 2; instant claims 4, 6-7, and 10-11). PEEK is wear resistant and bioinert (see Sawyer et al. paragraph 69; instant claims 4, 6, and 10-11).  Figure 2 shown below: 

    PNG
    media_image1.png
    311
    441
    media_image1.png
    Greyscale

details element 10 as the implant, the top of element 13 as the articulating surface, element 30 as a base member, and element 16 as the bone/implant interface that is porous (see paragraphs 44, 46, 67, and 74; instant claims 1 and 11). “’[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.’   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)….The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979)” (see MPEP 2113). Therefore when no structure is implied, the product-by-process recitation does not add any limitations that affect patentability. Claims 24-25 recite a product-by-process where the manufacturing steps do not impart any distinctive structural features to the final product, thus the product of Pressacco meets the limitations of these claims. Pressacco teaches melting the polymer in the process of forming it into the desired shape in the implant (see paragraph 33). Again, the process recited by instant claim 30 does not impart any distinctive structural features to the final product, therefore the product of Pressacco meets the limitations of this claim. The presence of a bioactive in the implant and the instantly recited pore size are not detailed.
Bloor et al. teach a bone implant and detail that pore sizes that range from 150 to 500 microns are optimal for bone in-growth (see abstract and paragraph 37).
Nieminen et al. teach PEEK based orthopedic implants whose mechanical properties are improved annealing (see page 378 first column first partial paragraph). Annealing is conducted at 150⁰C (see page 378 first column last partial paragraph-second column first partial paragraph; instant claim 34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the pore size range as taught by Bloor et al. in the porous region of the device of Pressacco so as to facilitate the bone ingrowth. This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. The range overlaps with that instantly recited, thereby rendering it obvious (see MPEP 2144.05). It also would have been obvious to annealing the PEEK material employed in the implant of Pressacco so as to confer improved mechanical properties. This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. Therefore claims 1, 4, 6-7, 10-11, 24-30, and 32-34 are obvious over Pressacco in view of Bloor et al. and Nieminen et al.


Response to Arguments
Applicant's arguments filed August 4, 2022 have been fully considered. In light of the amendment to the claims, the previous grounds of rejection over Hodorek in view of others are withdrawn. New or modified grounds of rejection are presented in their place to address the new limitations.
The applicant argues that the amendment to the claims imports the limitations of instant claim 2 into claims 1 such that all the rejections would be overcome previous rejections. The amendment did not make this change to the claims and the rejections over Hajaj et al. in view of others still apply to the claims, with some minor modifications removing discussion of polyethylene embodiments.  


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARALYNNE E HELM/Examiner, Art Unit 1615